DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/26/2020 has been entered.
   	Claims 1, 13 and 20 have been amended.
	Claims 1-20 are being considered on the merits. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,192,180. Although the claims at laims 1-20 as presently claimed are directed to a nutraceutical comprising a therapeutic amount of a hydrophilic and lipophilic rice bran fraction prepared by an enzymatic treatment. The nutraceutical is claimed to comprise at least four phytosterols comprising beta-sitosterol, stigmasterol, campesterol and brassicasterol. However, claims 1-20 of US Patent No. 9,192,180 are also directed to a nutraceutical comprising the same hydrophilic and lipophilic rice bran fraction prepared by the same enzymatic treatment. While the presently claimed phytosterols are not mentioned in US 9,192,180 claims, since the materials, the enzymes and the methods are the same, existence of the presently claimed phytosterols in the nutraceutical claimed in US 9,192,180 would have been obvious.
Inherency may supply a missing claim limitation in an obviousness analysis when “the limitation at issue necessarily must be present, or the natural result of the combination of elements explicitly disclosed by the prior art.” See PAR
Pharm., Inc. v. TWIPharms., Inc., 113 F.3d 1186, 1195—96 (Fed. Cir. 2014). “The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the difference would otherwise have been obvious.” Ex parte Obiaya, 227 USPQ 58, 60 (BPAI 1985); see also In re Spada, 911 F.2d 705, 709 (Fed. Cir. 1990) (explaining that a chemical composition and its properties are inseparable.).



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McPeak et al. (US 6,303,586; of record, hereinafter R1) with Jang et al. (J. Agric. Food Chem. 2009, 57:858-862, hereinafter Jang) and Cicero et al. (Phytotherapy Res. 15: 277-289 (2001)) as evidence. 
Amended claims 1, 13 and 20 recite that the composition is administered/provided/consumed for a minimum of 90 days. 
Claims 1, 13 and 20 recite that the nutraceutical comprises at least 149 mg of inositol per 100 grams of rice bran fraction and at least 248 mg of gamma-oryzanol per 100 grams of said fraction.  Additionally, the nutraceutical composition comprises at least four phytosterols including beta-sitosterol, stigmasterol, campesterol and brassicasterol.  
Claims 4, 13, 20 - R1 discloses methods for controlling serum glucose levels in a mammal comprising ingesting a stabilized rice bran derivative. (Abstract)
Claims 1-3 - R1 discloses rice bran derived products comprising water soluble and fat soluble components. (Col. 6, Table 1)
Claim 1 - R1 discloses that the antioxidants in stabilized rice bran derivatives include phytosterols. (col. 7, lines 5-10). The stabilized rice bran insoluble derivative comprises numerous phytosterols and polyphenols. (col. 10, lines 25-30). It is noted that claims 1, 13 and 20 recite specific phyrosterols. However, these phytosterols are naturally present in the lipophilic fraction of the rice bran as evidenced by Cicero et al. (2001) which clearly discloses that the lipophilic fraction in rice bran comprises beta-sitosterol, stigmasterol, campesterol, etc. (page 278, the section under Rice Bran Oil). Since  R1 discloses that the rice bran derivative comprises both lipophilic and hydrophilic components and that the lipophilic components comprise numerous phytosterols, the composition of R1 includes the phytosterols recited in amended claims 1, 13 and 20. 
Claims 12, 19 - R1 discloses the antioxidant (col. 7, lines 22-31) and vitamin components (col. 8, lines 45-60) of the rice bran derivative. These bioactive components comprise Niacin, pyridoxine, thiamin and biotin, Inositol (120-190 mg/100 g)(Table VII), dietary fiber and lignins, hemicellulose, polyphenol, tocotrienols, gamma-oryzanol (col. 9, The antioxidants) that are free radical scavengers which can ameliorate the complications of diabetes. It is noted that polyphenols, tocotrienols and gamma-oryzanol have potent antioxidant capacity and that the composition disclosed by R1 is used for controlling serum glucose levels in mammals. While R1 does not explicitly disclose the ORAC equivalents or weight% of tocotrienol, or gamma-oryzanol, the composition disclosed by R1 comprises the bioactives (polyphenols, tocotrienols, gamma-oryzanol and B vitamins) required for therapeutically treating diabetes, thus possessing the ORAC equivalents (antioxidant capacity). However, the presently claimed nutraceutical may have been produced by a different process, however, the natural components of rice bran and will be in the rice bran compositions no matter how the rice bran is processed. As evidence Jang (2009) discloses the antioxidant capacity and tocotrienol content of lipophilic and hydrophilic antioxidants in rice bran. Jang discloses that inner bran fraction (IBF) comprises 20.41 mg tocotrienol per 100 g (page 860, right col. last par.) and 43360 micromole of trolox per 100 g (page 860, Table 1). Furthermore, Jang discloses that rice bran comprises 340 mg gamma oryzanol per 100 grams of the bran fraction (page 860, Table 2). It is also known in the art that antioxidant activity and tocols content of rice bran may vary with rice variety. Therefore, values recited in claims 1, 13 and 20 are not absolute values and may change with the variety of rice used and such values as recited in claims 1, 13, and 20 are descriptions of a product that would have been obvious over R1 disclosure. 
It is also noted that claims 1, 13 and 16 are limited to the enzymatic hydrolysis of rice bran. However, although R1 does not disclose all the enzymes (R1 discloses treatment of rice fiber with alpha-amylase) recited in claims 1, 13 and 20, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
	Therefore, absent evidence of criticality regarding the presently recited  process and given that R1 meets the requirements of the claimed nutraceutical, R1 clearly meet the requirements of the present claims, namely the compositions comprising lipophilic and hydrophilic components of rice bran used to treat type I and II diabetes. 
Claims 4, 5, 6, 14, 15, 16, 17, 18 -R1 discloses a method for controlling serum glucose level in mammals comprising ingesting the rice bran derivative. An intake of 15-30 g rice bran derivative is recommended per day, preferably in at least two doses. (col. 7, lines 37-50 and Table II)
Claim 4 - R1 discloses the effects of the rice bran derivatives on cholesterol and triglyceride levels of patients. (col. 12, lines 8-20)
Claims 1, 13, 20 - R1 discloses that the rice bran derivative can be incorporated into foods or food formulations (col. 8, lines 16-28). Therefore, the composition is suitable for oral administration as recited in amended claims 1, 13 and 20. 
Claims 1, 13, 20 - R1 discloses the enzymatic process for preparing the rice bran derivatives. (col. 5, lines 39-53)
Claims 4, 13, 20 - R1 discloses that the method of controlling serum glucose in mammals can be used Type I and Type II diabetes. (Claims 5 and 6)
Claims 1, 7, 8, 9, 13, 20 - R1 teaches of the dosage and duration of treatment using the rice bran composition. Two doses of 10 g each are administered orally mixed with milk, juice or water twice a day, very day for 56 days. (Col. 4, line 5 and Example 1)
Claims 7-11 are limited to the form of the dosage including concentrate, capsule, tablet, syrup, etc. As known the art, food supplements are provides in these forms. 
Claims 1, 13, 20 - It is noted that amended claims 1, 13 and 20 are limited to a treatment duration of a minimum of 90 days. As known in the art, diabetes (I and II) and metabolic syndromes are long term physiological conditions and related treatments are expected to be long term as well. Consequently, the minimum 90 day treatment in claims 1, 13 and 20; indicates a long term strategy which would have been expected considering the nature of the physiological abnormalities mentioned. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify R1 by formulating a nutraceutical to comprise hydrophilic and hydrophobic fractions of rice bran to be used in treating Type I and II diabetes. A minimum 90 day treatment of these metabolic disorders would have been envisaged by those of ordinary skill in the art based on known long term treatment strategies for such disorders. Absent any evidence to the contrary and based on the teachings of the cited reference, there would have been a reasonable expectation of success in developing the nutraceutical and the method of treating these metabolic disorders.
Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Qureishi et al. (J. Nut. Biochem. 13: 175-187 (2002); hereinafter R2) with Cicero et al. (Phytotherapy Res. 15: 277-289 (2001)) as evidence. 
Claims 13, 20 - R2 discloses the effects of soluble and fiber fractions on blood glucose and serum lipid parameters in humans with Type I and II diabetes. (Abstract)
Claims 1, 13, 20- R2 discloses the composition of stabilized rice bran, rice bran water soluble and rice bran fiber concentrates. (page 176, col. 2, Table 1). The rice bran fiber concentrate reduces hyperlipidemia, therefore it is a lipophilic component. 
Claims 1, 13, 20 - The effects of stabilized rice bran and its subfractions on glycemic parameters and on lipid parameters are disclosed. (Tables 4 and 5)
Claims 1, 13, 20 - R2 concludes that rice bran water soluble and rice bran fiber concentrate fed to diabetic Type I subjects for 60 days caused a reduction of 11% and 10% in serum glycosylated hemoglobin compared to baseline values. (page 183, col. 1, last par.)
It is noted that amended claims 1, 13 and 20 recite a minimum treatment duration of 90 days. As known in the art, the metabolic disorder such as diabetes are long term disorders and the treatment is also expected to be long term. Therefore, a minimum of 90 days would have been motivated. 
R2 discloses the effect rice bran and its subfractions on lipid parameters in Type II diabetes human subjects. The rice bran and its subfractions showed significant decrease in cholesterol and triglyceride levels of type II diabetic patients. (page 184, col. 1, first par.)
Claims 1, 13, 20 - R2 discloses the enzymatic treatment of rice bran for producing the rice bran fractions of interest. (page 176, col. 1; par. 1)
R2 concludes that these natural products may be used as nutritional supplements for the control of diabetes mellitus types I and II in human subjects. (conclusion, last par.) Therefore, the composition is suitable for oral administration as recited in amend claims 1, 13 and 20. 
Claims 1, 4, 12, 13, 19, 20 - R2 discloses the dietary fiber, tocols comprising tocotrienols, gamma-oryzanol, polyphenols, terpenes components (Table 1, page 176) of the rice bran derivative. These bioactive components comprise Niacin, pyridoxine, thiamin and biotin, Inositol, dietary fiber and lignins, hemicellulose, polyphenol, tocotrienols, gamma-oryzanol that are free radical scavengers which can ameliorate the complications of diabetes. It is noted that polyphenols, tocotrienols and gamma-oryzanol have potent antioxidant capacity and that the composition disclosed by R2 is used for controlling serum glucose levels in mammals. While R2 does not explicitly disclose the ORAC equivalents or weight% of tocotrienol, or gamma-oryzanol of an enzymatically processed rice bran, the composition disclosed by R2 comprises the bioactives (polyphenols, tocotrienols, gamma-oryzanol and B vitamins) required for therapeutically treating diabetes. While the presently claimed nutraceutical may have been produced by a different process, however, the bioactives mentioned above are natural components of rice bran and will be in the rice bran compositions no matter how the rice bran is processed. As evidence Jang (2009)
Claims 1, 13, 20 -  R2 does not mention the specific phytosterols recited in amended claims 1, 13 and 20, Cicero et al. (2001) clearly discloses that the specific phytosterols of claims 1, 13 and 20 are included in the phytosterols of the lipophilic fraction of rice bran. Therefore, it is expected that the composition disclosed by R2 comprises the specific phytosterols of claims 1, 13 and 20. 
It is also noted that claims 1, 13 and 20 are limited to the enzymatic hydrolysis of rice bran. However, although R2 does not disclose the enzymes recited in claims 1, 13 and 20, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
	Therefore, absent evidence of criticality regarding the presently recited process and given that R2 meets the requirements of the claimed nutraceutical, R2 clearly meets the requirements of the present claims, namely the compositions comprising lipophilic and hydrophilic components of rice bran, comprising antioxidants, used to treat type I and II diabetes. 

30.	Claims 4, 13, 20 – R2 discloses a detailed experimental design for studying the effect of stabilized rice bran on a population suffering from diabetes (I, II) and other metabolic syndromes. (pages 179-180, Table 3, Table 5)
31.	Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify R2 by formulating nutraceuticals comprising rice bran fractions for treating metabolic disorders; namely Type I and II diabetes. Absent any evidence to contrary and based on the teachings of the cited reference, there would have been a reasonable expectation of success in producing nutraceuticals for that purpose.
Response to Arguments
	Applicants’ arguments have been considered. These arguments are not deemed persuasive.
	1.	Applicants argue that the previously presented claims have not been fully considered and no prima facie case of obviousness has yet to be established. However, claims 1, 13, 20 are amended to recite the administration of the composition for a minimum of 90 days.
	a.	Applicants are referred to par. 14, 16 and 22 for detailed explanations. 
 
The following response to arguments were presented in the Final rejection of 2/26/2020. These responses are kept here for future reference.

	a.	Jang (2009) discloses the antioxidant capacity and tocotrienol content of lipophilic and hydrophilic antioxidants in rice bran. Jang discloses that inner bran fraction (IBF) comprises 20.41 mg tocotrienol per 100 g (page 860, right col. last par.) and 43360 micromole of trolox per 100 g (page 860, Table 1). The gamma-oryzanol content of rice bran is 340 mg/100 grams of the bran fraction (page 860, Table 2). It is also known in the art that antioxidant activity and tocols content of rice bran may vary with rice variety. Therefore, values recited in claims 1, 13 and 20 are not absolute values and may change with the variety of rice. 
		R1 clearly states that the stabilized rice bran product comprises gamma-oryzanol (col. 9). Furthermore, R1 discloses one of the oryzanols at 248 mg/100 g. (Table VII). R1 also clearly recites the inositol content at 120-190 mg/100 g (Table VII).
	2.	Applicants argue that the Examiner has failed to establish a prima facie case of obviousness because all claim limitations have not been addressed; for instance the phytosterol brassicasterol is not disclosed by the cited art.
	a.	Please see McPeak et al. (US 6,303,586; R1) at Tables IV and VI wherein brassicasterol is clearly mentioned among the phytosterols of rice bran fractions. 
		In fact McPeak et al. recites the four phytosterols recited in present claims 1, 13 and 20. 
		McPeak et al. (US 6,902,739) also clearly discloses that rice bran comprises the four phytosterols presently claimed; including brassicasterol. 

	a.	The new amendments have been addressed supra. Please see R1, Jang (2009) and cicero (2001).
	4.	Applicants argue that they defer addressing the Double patenting rejection until it is the only rejection remaining in the current application.
	a.	The Double patenting rejection will be maintained for the time being. 
	b.	The Double patenting rejection is a non-statutory; i.e., although the claims at issue are not identical with the claims of U.S. Patent No. 9,192,180 , they are not patentably distinct from each other.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
McPeak et al. (US 6,902,739) discloses the rice bran phytosterols including brassicasterol.
IN- 9801958 (Abstract) discloses a method for treating diabetes, hyperglycemia and hypoglycemia by ingesting stabilized rice bran. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455.  The examiner can normally be reached on Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMID R BADR/Primary Examiner, Art Unit 1791